                         UNITED STATES DISTRICT COURT

                              DISTRICT OF MINNESOTA

     UNITED STATES OF AMERICA,                     Criminal No. 17-158 (JRM/BRT)

                                  Plaintiff,
                                                                ORDER
     v.

     JOHN EDWIN KUHNEL,

                                Defendant.

          Manda M. Sertich, Emily Polachek, Assistant United States Attorneys,
          OFFICE OF THE UNITED STATES ATTORNEY, 300 South Fourth
          Street, Suite 600, Minneapolis, MN 55415, for plaintiff.

          John Edwin Kuhnel, OID #240886, Anoka County Jail, 325 East Jackson
          Street, Anoka, MN 55303, pro se defendant.

          Defendant John Edwin Kuhnel was charged with nine counts of receipt of child

pornography under 18 U.S.C. §§ 2252(a)(2) and (b)(1). (Superseding Indictment at 1–2,

Apr. 1, 2019, Docket No. 127.) Kuhnel was also charged with two counts of possession;

one under 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2); and one under               18 U.S.C. §§

2252A(a)(5)(B) and (b)(2). (Id. at 3–4.)       Kuhnel filed a series of pretrial motions

requesting the Court to (1) suppress Examiner Report #3 (Mot. to Suppress Ex. Report,

Apr. 12, 2019, Docket No. 134); (2) dismiss the indictment as insufficient (Mot. to Dismiss

for Insufficiency, May 2, 2019, Docket No. 149); (3) order the United States to disclose its

witness list (Mot. to Disclose Witnesses, Sept. 9, 2019, Docket No. 202); (4) order

discovery of certain information (Mot. for Impeaching Matter, Sept. 12 2019, Docket No.

205); (5) dismiss the indictment for government misconduct (Mot. to Dismiss for Gov.



33
 Misconduct, Sept. 18, 2019, Docket No. 217); (6) dismiss the indictment for vindictive

 prosecution (Mot. to Dismiss for Vindictive Prosecution, Sept. 18, 2019, Docket No. 218);

 (7) reopen the issue of suppression of evidence seized without a warrant and grant a

 continuance of trial (Mot. to Recons., Sept. 18, 2019, Docket No. 219); (8) preclude certain

 evidence pursuant to a motion in limine (Def.’s Mot. in Lim., Sept. 20, 2019, Docket No.

 226); (9) dismiss certain counts as multiplicitous of another count (Mot. to Dismiss Counts

 2–9, Sept. 20, 2019, Docket Nos. 227); (10) order specific accommodations for the

 inspection of evidence (Mot. to Inspect, Oct. 10, 2019, Docket No. 236); and (11) allow

 for an out-of-time supplemental briefing on Kuhnel’s motion to dismiss for vindictive

 prosecution. (Mot. for Suppl. Brief, Nov. 7, 2019, Docket No. 248.)

        The United States opposes the majority of these motions but has indicated a

 willingness to provide certain accommodations for the inspection of evidence. (Omnibus

 Resp. to Pretrial Mot. (“Pretrial Mot. Resp.”) at 2, 7, 9, 11-16, 17, Oct. 25, 2019, Docket

 No. 241.) For the reasons set forth below, the Court will largely deny Kuhnel’s motions.



                                       DISCUSSION

 I.     BACKGROUND

       The parties are familiar with the relevant factual and procedural history. For the sake

 of brevity, the Court will not repeat such history here and will only discuss facts in the

 sections below to the extent necessary to rule on the present motions.



II.    REPORT AND RECOMMENDATION (Docket No. 199.)



                                             -2-
       Kuhnel’s motions to (1) suppress Examiner Report #3 (Docket No. 134); and (2)

dismiss the indictment as insufficient (Docket No. 149) are the subject of a Report and

Recommendation (“R&R”) from the Magistrate Judge. (R&R, Sept. 3, 2019, Docket No.

199.) The Magistrate Judge recommended that the Court deny both motions. (R&R at 16–

17.) Kuhnel objected to the R&R’s denial of both motions. (Def.’s Objs. to R&R at 3, 10,

Sept. 13, 2019, Docket No. 206.) The United States filed a response urging adoption of

the R&R. 1 (Gov’t Resp. at 1, Sept. 27, 2019, Docket No. 230.) The Court will review

Kuhnel’s objections de novo. 28 U.S.C. § 636(b)(1); accord LR 72.2(b)(3). For the

reasons set forth below, the Court will adopt the R&R and deny Kuhnel’s objections.

    A. Motion to Suppress Examiner Report 3

       As it pertains to Kuhnel’s motion to suppress Examiner Report #3, Kuhnel contends

that (1) the Magistrate Judge incorrectly disregarded Kuhnel’s supplemental briefing; (2)

the R&R mischaracterizes the facts; and (3) the R&R incorrectly found that Kuhnel did not

suffer a violation of his constitutional rights and that the inevitable discovery doctrine

applied. (Def.’s Objs. To R&R at 2–10.)

           1. Objection to Denial of the Supplemental Briefing

       Kuhnel objects to the Magistrate Judge’s order denying acceptance of his

supplemental briefing. 2      The Magistrate Judge stated, however, that even if the


1
  The United States filed a motion for leave to file an out-of-time and overlength response to
Kuhnel’s objections to the R&R. (Mot. for Leave, Sept. 27, 2019, Docket No. 229.) The Court
will grant this motion as the Court gave the parties conflicting filing deadlines and the United
States filed within time of the latter deadline. Compare (R&R at 17) (stating response to objections
due seven days after objections filed) with (Text of Docket No. 199 stating response to objections
due Oct. 1, 2019.)
2
  Kuhnel filed his initial motion on April 12, 2019. (Def.’s Mot., Apr. 12, 2019, Docket No. 134.)
The Magistrate Judge held a hearing on this motion on July 2, 2019 and ordered that Kuhnel file a
supplemental brief by July 30, 2019. (Minute Entry, July 2, 2019, Docket No. 172.) When Kuhnel
                                               -3-
supplemental briefing would have been timely, it would not have altered the

recommendation. (R&R at 3 n.1.) Further, Kuhnel revives the core arguments made in his

supplemental briefing, sometimes word-for-word, in separately filed motions that the Court

will review. (Compare Def.’s Supp. Brief, Aug. 20, 2019, Docket No. 189 with Def.’s Objs.

to R&R, Sept. 13, 2019, Docket No. 206 and Mot. to Dismiss for Gov. Misconduct, Sept.

18, 2019, Docket No. 217.) Thus, the Court will deny Kuhnel’s objection on this ground

as it is irrelevant to the outcome.

           2. Objection to Factual Issues in Report and Recommendation

       On the claimed factual errors in the R&R, Kuhnel first argues that Officer Dale

Hanson’s initial analysis of Kuhnel’s computer was a complete examination and was not

limited in scope. Second, Kuhnel disagrees with the R&R finding that Officer Hanson

offered Wold—Kuhnel’s Expert—the use of certain software because Wold’s own

software was taking longer than expected. Third, Kuhnel claims the Magistrate Judge

incorrectly found that Officer Hanson’s testimony lacked evasiveness. Kuhnel further

argues that Officer Hanson’s statements impeach his credibility.




filed a request for an extension on his original due date, the Magistrate Judge extended the deadline
to August 15, 2019. (Order Granting Mot., July 31, 2019, Docket No. 180.) Kuhnel had more
than four months from his initial filing to prepare a full briefing and more than a month to prepare
supplemental briefing. In extending Kuhnel’s supplemental briefing deadline, the Magistrate
Judge explicitly directed Kuhnel to work with standby counsel to ensure he met the August 15,
2019 deadline. (Id. at 1 n.1.) Kuhnel asserts that he submitted his supplemental brief to the prison
for mailing on August 15, 2019. (Def.’s Mot., Aug. 28, 2019, Docket No. 194.) Courts have
applied a prisoner-mailbox rule to pro se inmates filing appeals and considered an appeal filed on
the date the prisoner turns it over to the prison for mailing. See Houston v. Lack, 487 U.S. 266,
276 (1988). The Eighth Circuit has suggested extending this rule to other filings by prisoners.
E.g., Miller v. Benson, 51 F.3d 166, 169 (8th Cir. 1995). The Eighth Circuit has left open the
question of whether the prisoner-mailbox rule would apply to a pro se defendant’s supplemental
briefing. See id. The Court need not reach the issue for the reasons stated above.
                                                -4-
       The hearing transcript clearly supports the Magistrate Judge’s factual summary and

the Court will deny Kuhnel’s objections. First, Officer Hanson testified that he conducted

an initial forensic examination of Kuhnel’s laptop and, as is common practice, was

requested later to conduct an additional analysis. (SEALED Hr’g Tr. at 76:16–77:10, July

11, 2019, Docket No. 175.) An initial examination that later requires additional analysis

indicates that the first examination was not complete.

       Second, while Wold stated he did not recall why Officer Hanson offered Wold the

use of a forensic software program, Officer Hanson stated it was because Wold’s program

was taking longer than expected. (Id. at 41:8–24; 82:9–21.) The Magistrate Judge adopted

the only explanation proffered during the hearing. Third, the hearing transcript does not

show Officer Hanson acting in an evasive manner nor does it show Officer Hanson

impeaching himself. The Court also notes that the Magistrate Judge was present for the

examination of Officer Hanson and is therefore in a much better position to evaluate his

credibility and demeanor when subject to questioning. Thus, the Court finds that the R&R

accurately reflected the facts and adopts them herein.

          3. Objection to Finding No Constitutional Violations

       Turning to Kuhnel’s core objections to suppress, Kuhnel makes two main

arguments. First, Kuhnel argues that Officer Hanson impermissibly interfered with and

solicited information from Wold and, as a result, interfered with attorney-client privilege

and the expert’s work product. Second, Kuhnel argues that the United States would not

have independently discovered the information because it had already conducted a

thorough search of Kuhnel’s computer without finding the evidence. As a result, Kuhnel



                                           -5-
argues for suppression of Examiner Report #3 under the Fourth and Fifth Amendments.

Each argument is considered below.

              a. Impermissible Interference or Solicitation

       The United States may not discover or inspect the work-product of the defendant,

the defendant’s attorney, or the defendant’s agent during the case. Fed. R. Crim. P.

16(b)(2)(A); United States v. Nobles, 422 U.S. 225, 237–39 (1975). Work-product doctrine

is designed to protect the mental processes of the attorney but because attorneys must rely

on other investigators in preparation for trial, it also protects the work of other agents,

including experts. See id.

       Work-product doctrine prevents the United States from either gaining unauthorized

access or compelling Kuhnel’s expert, Wold, to disclose his mental processes and work-

product. Kuhnel alleges that the United States gained unauthorized access by (1) placing

Wold in a government cubicle to perform his examination of the computer; (2) continuing

to communicate with Wold after Wold’s investigation was complete; and (3) effectively

soliciting information from Wold. 3

       The record does not support these allegations. Wold testified that he had sufficient

privacy during his examination and that neither Officer Hanson nor any agent of the United

States compelled him to divulge any privileged information. (SEALED Hr’g Tr. at 67:4–

14, July 11, 2019, Docket No. 175) Officer Hanson denied observing Wold’s work and




3
  Kuhnel also argues that the United States engaged in outrageous misconduct due to its alleged
interference with Wold. Kuhnel has presented this argument in a stand-alone motion. (Mot. to
Dismiss for Gov. Misconduct at 1, Sept. 18, 2019, Docket No. 217). The Court will dismiss this
objection for the same reasons it will dismiss Kuhnel’s parallel Motion to Dismiss. See infra.
                                             -6-
Wold agreed. (Id. at 49:15–52:10, 84:16–85:6.) There is no evidence that any government

agent violated Kuhnel’s constitutional rights during Wold’s examination.

       Just as there is no evidence that Officer Hanson or any other government agent

impermissibly observed Wold’s work, there is no evidence that Officer Hanson solicited

information from Wold. Kuhnel’s argument is, in essence, it “takes two to tango.” (Def.’s

Objs. to R&R at 4, Sept. 13, 2019, Docket No. 206.) But any information Officer Hanson

received from Wold appears to have been voluntarily disclosed by Wold without any

solicitation by the United States. (SEALED Hr’g Tr. at 50-51, 54, 83-84, 91-92, July 11,

2019, Docket No. 175.) And neither the Constitution nor the privilege doctrine compels a

government agent to stop listening when someone voluntarily discloses information.

Because nothing in the record demonstrates that a government agent violated Kuhnel’s

constitutional rights or impermissibly violated a privilege, Kuhnel has not demonstrated

grounds to suppress Examiner Report #3.

              b. Inevitable Discovery

       Even if the Court assumed that the United States impermissibly gained work-

product from Wold in violation of Kuhnel’s rights, the evidence would be admissible under

the inevitable discovery doctrine. 4 Nix v. Williams, 467 U.S. 431, 444 (1984); United

States v. Sallis, 920 F.3d 577, 582–83 (8th Cir. 2019). The burden of proving inevitable




4
  Kuhnel also objects to applying the independent source doctrine to this search. Under the
independent source doctrine, the evidence must have “been discovered by means wholly
independent of any constitutional violation.” Nix v. Williams, 467 U.S. 431, 443 (1984). Because
Kuhnel alleges that United States impermissibly obtained work-product and then discovered the
evidence, the Court agrees that the independent source doctrine would not applicable here if the
United States had violated Kuhnel’s rights. Unavailability of independent source doctrine,
however, does not preclude admission under the inevitable discovery doctrine. Id.
                                             -7-
discovery is on the Government. Nix, 467 U.S. at 444. The Government must prove by a

preponderance of the evidence that “(1) there is a reasonable probability the evidence

would have been discovered by lawful means in the absence of police misconduct, and (2)

the government was actively pursuing a substantial, alternative line of investigation at the

time of the constitutional violation.” United States v. Thomas, 524 F.3d 855, 858 (8th Cir.

2008).

         The United States has met its burden on both elements. First, the United States has

shown there was a reasonable probability of discovery by lawful means. Kuhnel claims

that United States had already completed an exhaustive search and argues the Forte

program would not have been discovered without Officer Hanson gaining unauthorized

access to Wold’s work-product. But the United States provided evidence that it planned to

conduct a more thorough examination of the computer and its files before Wold disclosed

any information to Officer Hanson. (SEALED Hr’g Tr. at 76:16–77:10, 118:25–19:24,

July 11, 2019, Docket No. 175.) Officer Hanson also discovered the existence of the Forte

program using a keyword search based on evidence the United States had prior to Kuhnel

being indicted—the filename of the image. (Id. at 86:21-88:8.) Wold, Kuhnel’s own

expert, also stated another expert reviewing the laptop “should have” found the Forte

program. (Id. at 55:10–56:7.) Because United States already had the evidence it needed

to discover the Forte program and it planned to conduct a more thorough search, there was

a reasonable probability of discovery of the Forte program without the information

disclosed by Wold.

         Second, the United States has also shown that it was actively pursuing a substantial,

alternative line of investigation at the time of Officer Hanson’s contacts with Wold. As
                                             -8-
noted above, United States already planned to conduct further analysis of the computer.

(Id. at 76:16–77:10, 118:25–19:24.)          Moreover, Officer Hanson stated he conducts

additional analysis prior to almost every trial. (Id. at 76:23–77:7.) This shows the existence

of the necessary alternative line of investigation, meeting the second element of the

inevitable discovery doctrine. See Thomas, 524 F.3d at 858. As a result, Examiner Report

#3 would be admissible even if the United States had violated Kuhnel’s constitutional

rights.

          Because the Court finds that (1) Kuhnel’s constitutional rights were not violated,

and (2) even if Kuhnel’s rights had been violated, the inevitable discovery doctrine applies,

the Court will overrule Kuhnel’s objections and will adopt the Magistrate Judge’s

recommendation that Kuhnel’s Motion to Suppress Examiner Report #3 be denied.

    B. Insufficient Indictment

          Kuhnel also objects to the Magistrate Judge’s recommendation that the Court deny

Kuhnel’s Motion for Dismissal and Release Based on an Insufficient Indictment. Kuhnel’s

main arguments appear to be that (1) the Magistrate Judge showed bias when considering

this issue; (2) the R&R did not adequately address whether the superseding indictment

charged each element; and (3) the R&R did not adequately address whether the indictment

includes multiplicitous counts. 5

          1. Bias




5
  In his initial motion, Kuhnel claimed that this motion did not seek dismissal due to multiplicitous
counts. (See Def.’s Mot. at 12 n.23, May 2, 2019, Docket No. 149.) Because the Government’s
response to the initial motion, the R&R, and Kuhnel’s Objections all address this issue, the Court
addresses it as well.
                                                -9-
        Kuhnel argues that the Magistrate Judge showed bias by ignoring his arguments and

citing “everything in favor of the Government.” (Def.’s Objs. to R&R at 10.) Parties are

permitted to make any argument and cite any authority they wish, but judges are not

required to accept them. Correctly applying the law even when it favors one side does not

make a judge biased. Nothing in the record indicates that the Magistrate Judge harbors

bias.

        2. Adequately Addressing the Charging of Each Element

        Kuhnel argues that the R&R did not adequately address whether the superseding

indictment charged each element. An indictment “must be a plain, concise, and definite

written statement of the essential facts constituting the offense charged.” Fed. R. Crim. P.

7(c)(1). “An indictment is legally sufficient on its face if it contains all of the essential

elements of the offense, fairly informs the defendant of the charges against which he must

defend, and alleges sufficient information to allow a defendant” to exercise the defendant’s

Fifth Amendment double jeopardy rights. United States v. Carter, 270 F.3d 731, 736 (8th

Cir. 2001). “An indictment will ordinarily be held sufficient unless it is so defective that

it cannot be said, by any reasonable construction, to charge the offense for which the

defendant was convicted.” United States v. Hernandez, 299 F.3d 984, 992 (8th Cir. 2002)

(quotation omitted).

        The Superseding Indictment is sufficient under Fed. R. Crim. P. 7(c)(1). For each

count, the Superseding Indictment lists the charge, the statute Kuhnel is alleged to have

violated, and alleges specific facts that constitute the necessary elements of each offense.

(Superseding Indictment at 1-4.) The specificity of the facts is sufficient to inform Kuhnel

of what acts constitute the charges and to provide him with sufficient protection against
                                           - 10 -
double jeopardy. The Superseding Indictment also provides a thorough description of the

images Kuhnel allegedly received or possessed, on the date(s) or range of dates he allegedly

received or possessed them, and the actions that make such receipt and possession illegal.

(Id.)

        Still Kuhnel says he wants more from the Government. He claims it is unclear

“what the essential elements are in the statute the defendant is alleged to have violated.”

(Def.’s Objs. to R&R at 11.) Yet in the same paragraph Kuhnel acknowledges that he

“clearly broke down all essential elements” in his initial motion. (Id.) Kuhnel then claims

the indictment is insufficient because it does not include specific facts describing how he

knowingly received such images or describing the “interstate nexus.” (Id.) This is role of

the trial, not an indictment. Cf. United States v. Furukawa, No. 06-145 (DSD/AJB), 2006

WL 3330726, at *5 (D. Minn. Nov. 16, 2006).

        Kuhnel also complains that the Superseding Indictment uses the language of the

statute for some of the elements. “Undoubtedly the language of the statute may be used in

the general description of an offence, but it must be accompanied with such a statement of

the facts and circumstances as will inform the accused of the specific offence, coming

under the general description, with which he is charged.” Hamling v. United States, 418

U.S. 87, 117–18 (1974) (quotations omitted). The indictment here contains the facts and

circumstances necessary to inform him of the specific offenses. (Superseding Indictment

at 1–4.) The Superseding Indictment meets the requirements of Rule 7 and is specific

enough to inform Kuhnel of the charges against him and to protect him from double

jeopardy.

        3. Multiplicitous Counts and Double Jeopardy
                                           - 11 -
       Finally, Kuhnel argues the Magistrate Judge erred in finding the Superseding

Indictment does not contain multiplicitous counts and, thus, does not violate Kuhnel’s Fifth

Amendment protection against double jeopardy.

       “To prove a double jeopardy violation, a defendant must demonstrate that he was

convicted of two offenses that are in law and fact the same offense.” United States v.

Zavesky, 839 F.3d 688, 695 (8th Cir. 2016). “If the same act or transaction constitutes a

violation of two distinct statutory provisions, the test to be applied to determine whether

there are two offenses or only one, is whether each provision requires proof of a fact which

the other does not.”     United States v. Harvey, 829 F.3d 586, 590 (8th Cir. 2016).

“Convictions for both possession and receipt of the same image violate the double jeopardy

clause.”   Zavesky, 839 F.3d at 695.      “That is to say that proof of receipt of child

pornography necessarily includes proof of possession of child pornography.” United States

v. Morrissey, 895 F.3d 541, 548 (8th Cir. 2018). “While the government is not prohibited

from charging [a defendant] with both a greater and lesser offense, the jury must be

instructed that they cannot convict [a defendant] for both offenses based on the same facts.”

Id.

       First, as the R&R noted, Counts 1–6 and 9 charge Kuhnel with receiving different

images under 18 U.S.C. §§ 2252(a)(2) and (b)(1). Because the United States will need to

prove different facts to gain a conviction on each of these counts, they are not

multiplicitous. United States v. Burman, 666 F.3d 1113, 1117 (8th Cir. 2012) (noting that

counts that include different images are not duplicitous under § 2252(a)(2) because they

rely on different facts). Second, although counts 7 and 8 charge Kuhnel with receiving the

same image, they charge Kuhnel with receiving the same image on a different day. The
                                           - 12 -
government must therefore also prove different facts to gain a conviction on Counts 7 and

8. 6

       Kuhnel’s specific objection to the R&R also fails. Kuhnel appears to argue that

Counts 10 and 11—the two possession charges—are duplicative under United States v.

Harvey and United States v. Emly, 747 F.3d 974 (8th Cir. 2014).

       Harvey, however, applies only to situations in which the defendant is charged with

possession and receipt of the same image under different statutes. Compare 829 F.3d at

590–91, with United States v. Richardson, No. 13-CR-686, 2018 WL 3533321, at *2 (N.D.

Ill. July 23, 2018) (“[U]nlike Harvey—the images and/or videos that form the bases of the

receipt and possession counts are different. Accordingly, Counts One and Two cannot be

considered the same crime.”) Here, the indictment clearly charges Kuhnel with receipt and

possession of different images. (Superseding Indictment at 2–4.)

       Emly holds that a defendant cannot be charged with multiple counts of possession

under § 2252(a)(4)(B) if those same files are found in different locations. See 747 F.3d at

979 (“The act of copying or transferring files onto different devices in itself does not

constitute an independent violation of the statute.”). The United States is not charging

Kuhnel with multiple counts of possession based on the same files found on a different

device or in a different location. Instead, it is charging Kuhnel with two counts of

possession based on his possession of different images.




6
  Kuhnel argues in a separately filed motion (Docket No. 227) that Counts 2–9 are mulitiplicitous
under a “mass download” theory. The Court will deny that motion for the reasons discussed here
in addition to the reasons discussed below.
                                             - 13 -
       Both Harvey and Emly are inapplicable and the Court will overrule Kuhnel’s

objections.

   C. Conclusion Regarding R&R

       In sum, the Court will overrule Kuhnel’s objections, adopt the R&R, and deny

Kuhnel’s Motion to Suppress Examiner Report #3 and Kuhnel’s Motion to Dismiss the

Indictment for Insufficiency.



III.   MOTION TO DISMISS FOR MISCONDUCT (Docket No. 217.)

       Kuhnel argues that the United States engaged in outrageous misconduct due to its

alleged interference with Wold. The Eighth Circuit has applied a three-part test to

determine if there is a colorable claim of interference with attorney-client and similar

relationships: “(1) the government's objective awareness of an ongoing, personal attorney-

client relationship between its informant and the defendant; (2) deliberate intrusion into

that relationship; and (3) actual and substantial prejudice.” United States v. Williams,

720 F.3d 674, 686 (8th Cir. 2013) (quoting United States v. Voigt, 89 F.3d 1050, 1067 (3rd

Cir. 1996)).

       The Government’s conduct in this case does not rise to the “quite high” level that

“shock[s] the conscience of the court” to find outrageous government misconduct. United

States v. Pardue, 983 F.2d 843, 847 (8th Cir. 1993) (quoting United States v. Jacobson,

916 F2d 467, 469 (8th Cir. 1990)). It is true there that Wold was acting as an agent assisting

in Kuhnel’s defense, thus appearing to satisfy the first element of the three-part test. For

the same reasons discussed above, however, the evidence does not support finding that the

United States deliberately intruded by compelling Wold to disclose privileged information.

                                            - 14 -
And even if it had, because the Court finds the inevitable discovery doctrine applies,

Kuhnel did not suffer any actual or substantial prejudice. Therefore, the Court finds that

the government did not engage in outrageous misconduct and will deny Kuhnel’s Motion

to Dismiss for Government Misconduct.



IV.    MOTION TO DISMISS FOR VINDICTIVE PROSECUTION (Docket No.

       218.)

       Kuhnel argues that the charges against him should be dismissed based on vindictive

prosecution. 7   “Vindictive prosecution occurs when a prosecutor seeks to punish a

defendant solely for exercising a valid legal right. United States v. Williams, 793 F.3d 957,

963 (8th Cir. 2015). Such prosecution constitutes a violation of due process.” Id. “The

defendant’s evidentiary burden is a heavy one” and the Court must be “mindful of the broad

discretion given to prosecutors in carrying out their duty to enforce criminal statutes.”

United States v. Chappell, 779 F.3d 872, 879 (8th Cir. 2015) (quoting United States v.

Leathers, 354 F.3d 955, 961 (8th Cir. 2004)).

       A defendant may prove vindictive prosecution by either: (1) presenting “objective

evidence of the prosecutor’s vindictive or improper motive in increasing the number or

severity of charges;” or (2) “in rare instances, rely upon a presumption of

vindictiveness . . . if [the defendant] provides sufficient evidence to show a reasonable


7
  Kuhnel requested permission to file an out-of-time supplemental brief on this matter. (Def.’s
Mot. to File Supp. Brief, Nov. 7, 2019, Docket No. 248.) The Court previously denied Kuhnel’s
requests to file similar supplemental briefings. (Order, Oct. 31, 2019, Docket No. 243.) The Court
will also deny Kuhnel’s request here. In doing so, however, the Court notes that even if the Court
had considered the supplemental briefing, the ultimate outcome would not have changed as Kuhnel
largely repeats arguments from his initial motion.
                                              - 15 -
likelihood of vindictiveness exists.”      Id. (emphasis in original) (internal quotations

omitted). “To determine whether the presumption of vindictiveness applies, the [C]ourt

must examine the prosecutor’s actions in the context of the entire proceedings.” Id. at 880

(internal quotations omitted).

       Kuhnel argues that the United States filed the Superseding Indictment against him

to punish him for his decision to proceed pro se and take his case to trial. Kuhnel presents

no objective evidence and instead appears to rely primarily on the timing of the

Superseding Indictment in an attempt to create a presumption of vindictive prosecution.

(Id.) However, “timing alone is insufficient to trigger the presumption of vindictiveness.”

Williams, 793 F.3d at 963. The Court will therefore deny Kuhnel’s Motion to Dismiss for

Vindictive Prosecution.



V.     MOTION TO RECONSIDER AND CONTINUE TRIAL (Docket No. 219.)

       Kuhnel argues the Court should reconsider the issue of suppression of evidence

seized without a warrant and grant a continuance of trial until the issue can be relitigated.

The Court previously denied Kuhnel’s Motion to Suppress in January 2018. (Mem. Op. &

Order, Jan. 19, 2018, Docket No. 48.) Kuhnel now seeks reconsideration based primarily

on alleged inconsistent statements made by Officer James during a detention hearing held

on May 6, 2019. Kuhnel also appears to argue that the Court should grant this motion due

to ineffective assistance of counsel by Kuhnel’s former attorney during the suppression

hearing.

       “[M]otions to reconsider are ‘a well-established procedural rule for criminal, as well

as civil, litigation.’” United States v. Grant, 703 F.3d 427, 434 (8th Cir. 2013) (Riley, C.J.,
                                            - 16 -
dissenting) (quoting United States v. Healy, 376 U.S. 75, 80 (1964)). When considering

motions to reconsider in the criminal context, courts ordinarily apply the same standards

as those used in civil cases. United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010)

(“The Justices have concluded that motions to reconsider in criminal prosecutions are

proper and will be treated just like motions in civil suits.”). Like a Rule 59(e) motion in

the civil context, a motion to reconsider should only be employed to “afford an opportunity

for relief in extraordinary circumstances” and should not be granted to simply relitigate old

issues. Dale & Selby Superette & Deli v. U.S. Dep’t of Agric., 838 F. Supp. 1346, 1347–

48 (D. Minn. 1993).

       The Court finds no extraordinary circumstances that warrant reconsideration.

Kuhnel argues Officer James made inconsistent statements during the May 6, 2019

detention hearing but fails to point to any general or specific statements—or even topics of

statements—that Kuhnel believes are inconsistent. Even so, the Court reviewed the

transcripts of both the May 6, 2019 detention hearing and the September 14, 2017

suppression hearing and found no inconsistencies that warrant reconsideration. 8

       Kuhnel also provides one vaguely worded argument alleging his previous attorney’s

representation during the 2017 suppression hearing was ineffective. Kuhnel does not point

to any specific actions his attorney took or failed to take that warrant reconsideration.




8
  During the 2017 suppression hearing, Officer James stated that Kuhnel did not have permission
to use Craigslist or Facebook, but later clarifies that Kuhnel only had permission to use Craigslist
with prior approval, and approval would only be granted for specific reasons. (Pretrial Mot. Hr’g
Tr. at 21:19–23, 63:10–15, Sept. 28, 2017, Docket No. 35.) It is not clear if Kuhnel is arguing that
this statement warrants reconsideration, but it does not compel reconsideration because is
consistent with what Officer James stated during the May 6, 2019 detention hearing. (SEALED
Detention Hr’g Tr. at 42:20–43:19, Nov. 1, 2019, Docket No. 247.)
                                               - 17 -
Instead, the Court reads Kuhnel’s Motion as an attempt to relitigate old issues. The Court

will therefore deny Kuhnel’s motion to reconsider.



VI.    MOTION IN LIMINE TO PRECLUDE EVIDENCE (Docket No. 226.)

       Prior to the Court granting a continuance of trial until January 6, 2020, Kuhnel filed

his Motion in Limine. (Def.’s Mot. in Lim., Sept. 20, 2019, Docket No. 226.) The United

States responded to Kuhnel’s previously filed Motion in Limine. (Omnibus Resp. at 9–11,

Oct. 25, 2019, Docket No. 241.) Because the deadline for the parties to file and respond

to respective motions in limine based on the January 6, 2020 trial date have not yet passed,

the Court will not rule on Kuhnel’s previously filed Motion in Limine at this time. See

(Order Granting Adjustment of Deadlines at 2, Oct. 15, 2019, Docket No. 237.)



VII.   MOTION TO INSPECT EVIDENCE (Docket No. 236.)

       Kuhnel requests the Court to order the United States to allow Kuhnel to inspect

certain evidence. Specifically, Kuhnel requests (1) installs of Newsleecher 7.10 and Forte

build 32.1272; (2) copies of files from two directories after “a fresh install of the HP laptop”

that “have not been touched by [case agent] Dale Hansen”; (3) a software install of a

program called Quickpar; (4) the opportunity to “forensically examine the seized HP laptop

himself” with only standby counsel present; (5) the ability to create “examiner reports” to

present as exhibits at trial; and (6) a USB drive with exhibits taken from the laptop, which

can be inspected by the Government, provided that the inspecting agent “must not dwell

on the subject matter of the screen shots.” (Def.’s Mot. to Inspect Evidence at 3.)



                                             - 18 -
       The United States responds, noting it will provide Kuhnel with install files of

Newsleecher 7.10 and Forte Build 32.1272. Further, the United States does not object to

Kuhnel’s request for an install of Quickpar but notes it does not have this program and

defendant will need to procure it himself. The United States objects to the balance of

Kuhnel’s Motion, arguing his requests do not comply with the law and risk compromising

the integrity and security of the HP laptop, which contains most of the evidence in this

case. The United States instead proposes an examination that, it argues, comply with the

law and protect the integrity and security of the evidence.

       18 U.S.C. § 3509(m) sets limitations on defendants’ access to certain evidence, in

order to prevent the reproduction of child pornography, and states:

              (1) In any criminal proceeding, any property or material that
              constitutes child pornography (as defined by section 2256 of
              this title) shall remain in the care, custody, and control of either
              the Government or the court.

              (2)(A) Notwithstanding Rule 16 of the Federal Rules of
              Criminal Procedure, a court shall deny, in any criminal
              proceeding, any request by the defendant to copy, photograph,
              duplicate, or otherwise reproduce any property or material that
              constitutes child pornography (as defined by section 2256 of
              this title), so long as the Government makes the property or
              material reasonably available to the defendant.

              (B) For the purposes of subparagraph (A), property or material
              shall be deemed to be reasonably available to the defendant if
              the Government provides ample opportunity for inspection,
              viewing, and examination at a Government facility of the
              property or material by the defendant, his or her attorney, and
              any individual the defendant may seek to qualify to furnish
              expert testimony at trial.

       The Court notes that Kuhnel mailed this Motion prior to the Court granting his

motion for an additional expert, which likely resolved much of Kuhnel’s requests. (Ex


                                             - 19 -
Parte Order, Oct. 10, 2019, Docket No. 235.) Moreover, the position of the United States

is reasonable and largely compliant with Kuhnel’s requests. Even without this Order, then,

the Court finds the United States made the evidence “reasonably available to the defendant”

pursuant to § 3509(m)(2)(B). To the extent that this Motion is not already moot, the Court

agrees with the United States and will order a defense examination of a forensic copy of

the HP Pavilion laptop consistent with the procedures the United States set forth in their

response. (See Gov’t Pretrial Mot. Resp. at 11–16.)



VIII. DENIAL OF DEFENDANT’S MOTION TO DISMISS COUNTS AS

       MULTIPLICITOUS (Docket No. 227.)

       Kuhnel moves to dismiss Counts 2–9 as multiplicitous. 9 Kuhnel argues that because

the indictment does not list the exact time of day each file was downloaded, each separate

image could have been downloaded at the same time via a “mass download . . . spanning

days or months.” (Def.’s Mot. to Dismiss Counts 2–9 at 1.)

       Kuhnel’s argument fails for several reasons. First, as already discussed above,

Counts 2–9 are not multiplicitous. Second, the Court’s reading of § 2252(a)(2) does not

support Kuhnel’s “mass download” theory. Section 2252(a)(2) prohibits the knowing

receipt of “any visual depiction” of child pornography. 18 U.S.C. 2252(a)(2). As the




9
  In Kuhnel’s initial Motion, he lists counts 2–9. (Docket No. 227.) In two related motions, filed
after the deadline for pretrial motions, Kuhnel alternates from seeking dismissal of Counts 2–7 and
Counts 2–9. (See Def.’s Am. Mot. Dismiss Counts at 1, Oct. 15, 2019, Docket No. 239); (Supp.
Briefing, Oct. 31, 2019, Docket No. 244.) Because Kuhnel’s only motion listing Count’s 2–7 was
filed out-of-time and the Court previously denied Kuhnel’s request to file both out-of-time motions
(Order, Oct. 31, 2019, Docket No. 243) the Court reads Kuhnel as requesting dismissal of Count’s
2–9 per his initial motion. (Docket No. 227.)
                                              - 20 -
Eighth Circuit noted in Emly, the word “any” shows Congress’s intent to “permit[] a

separate count for each type of material or storage device possessed.” Emly, 747 F.3d at

977–78 (citing United States v. Hinkeldey, 626 F.3d 1010, 1013 (8th Cir. 2010)). While

Counts 2–9 deal with receipt under § 2252(a)(2), and Emly dealt possession under §

2252A(a)(5)(B), Emly supports the Court’s reading of § 2252(a)(2) allowing multiple

counts of receipt for multiple images received. Third, even if § 2252(a)(2) supported

Kuhnel’s “mass download” theory, the United States argues the evidence presented at trial

will show that Kuhnel did not conduct a mass download for the images referenced in

Counts 2–9. For all the reasons listed above, the Court will deny Kuhnel’s Motion to

dismiss Counts 2–9.



IX.   MOTION FOR IMPEACHING MATTER (Docket No. 205.)

      Kuhnel makes 13 requests for various materials, some of which fall within the scope

of materials the United States must disclose under either the Jencks Act, 18 U.S.C. § 3500,

Brady v. Maryland, 373 U.S. 83 (1963), or Giglio v. United States, 405 U.S. 150 (1972)

and some of which do not. The United States notes that it has or will disclose what it is

required to disclose under the Constitution and applicable law. (Gov’t Resp. to Impeaching

Matter, Sept. 18, 2019, Docket No. 223.) The United States also points out that the

Magistrate Judge issued an Order on discovery over two years ago ordering the United

States to continue meeting its disclosure obligations. (Order on Discovery at 3, Sept. 15,

2017, Docket No. 32.) Since that time, Kuhnel has not argued the United States has failed

to meet its obligations and does not argue so here. The United States objects to Kuhnel’s

disclosures to the extent they “reach beyond the requirements of the Jencks Act, Giglio,
                                          - 21 -
Brady, and their progeny” and urges the Court to deny Kuhnel’s Motion. (Gov’t Resp. to

Impeaching Matter at 3.)

       The Court agrees with the United States and will deny Kuhnel’s Motion to the extent

Kuhnel’s requests fall outside the United States’ obligations under the Jencks Act, Brady,

Giglio, and their progeny. Requests 1 and 2 appear to only seek Brady or Giglio

information. The United States has stated it is aware of its obligations under Brady and

Giglio and, as noted above, was previously ordered to continue complying with Brady and

Giglio. The Court is satisfied with this response and will deny requests 1 and 2 to the

extent they seek more information than required under the Jencks Act, Brady, or Giglio.

       In requests 3 and 4, Kuhnel seeks information relating to any witnesses’ prior

felonies or bad acts not resulting in criminal convictions. The United States notes that it

has informed Kuhnel that it ran criminal-history queries with respect to each of the lay

witnesses it intends to call and has nothing to disclose. The Court is satisfied with this

response and will deny Kuhnel’s motion to the extent it seeks more.

       In requests 5, 6, and 7, Kuhnel seeks disclosures of any threats the United States

made against any potential witness to coerce them into testifying. The United States does

not address this claim specifically. The Court, however, finds Kuhnel’s request for this

information, at this point, to be a “thinly-disguised attempt to learn through discovery who

the government was likely to call as trial witnesses.” United States v. Miller, 698 F.3d 699,

704 (8th Cir. 2012). While the United States must disclose this information to Kuhnel, it

need only do so prior to cross-examination to comply with Brady. Id. The United States

has stated it is aware of its obligations under applicable law and intends to comply. The



                                           - 22 -
Court is satisfied with this response and therefore will deny Kuhnel’s request to the extent

it seeks more than is required under the Jencks Act, Brady, or Giglio.

       In requests 8 and 9, Kuhnel seeks disclosure of prior official statements made by

any witness that relate to this matter, and, also, prior testimony of any “informer,

accomplice, co-conspirator, or expert” witness that has “testified before any Court, Grand

Jury, or other tribunal” in related and unrelated matters. (Def.’s Mot. for Impeaching

Matter at 3–4.) The United States notes that it has provided Kuhnel with required

transcripts of hearings it requested before the Court and the grand jury in this case. The

United States also notes that prior public testimony does not fall within Brady or the Jencks

Act and the United States is not required to disclose it to Kuhnel. See, e.g., United States

v. Albanese, 195 F.3d 389, 393 (8th Cir. 1999) (“Bartels gave his prior testimony at a public

proceeding, so the Government’s failure to turn over a transcript of Bartels’ prior testimony

violated neither Brady v. Maryland, 373 U.S. 83, 87 (1963), nor the Jencks Act, 18 U.S.C.

§ 3500 (1994).”). The Court is satisfied with the United States’ response and will deny

Kuhnel’s request to the extent it seeks more than is required under the Jencks Act, Brady,

or Giglio.

       In request 10, Kuhnel seeks production of personnel and confidential files of

potential law-enforcement witnesses. The United States is not required to “to peruse the

personnel files of each of the witnesses in search of possible Brady material.” United States

v. Scott, No. 3:08-CR-00057-JAJ, 2009 WL 10697517, at *1 (S.D. Iowa Jan. 28, 2009),

aff'd, 610 F.3d 1009 (8th Cir. 2010). The Court will therefore deny Kuhnel’s request to the

extent it seeks more than is required under the Jencks Act, Brady, or Giglio.



                                           - 23 -
       In requests 11 and 12, Kuhnel demands all other information that could be helpful

or useful to the defense in impeaching witnesses, including potential information that goes

to the competency of the witness. (Def.’s Mot. for Impeaching Matter at 5–6) (noting that

Kuhnel is seeking, inter alia, information about whether any of the witnesses harbor bias

against him, have been hypnotized, or have been subjected to “truth serum”.) The United

States argues that many of Kuhnel’s requests are topics for Kuhnel to inquire about on

cross-examination if a reasonable belief that such concerns exist. The Court agrees with

the United States and will deny Kuhnel’s motion to the extent it seeks more information

than is required under the Jencks Act, Brady, and Giglio.

      In request 13, Kuhnel seeks the same information as requested above, but from all

nonwitness declarants whose statements are offered into evidence. The United States

makes the same objections as listed above and notes that Kuhnel may challenge any

hearsay statements during trial. (Gov’t Response to Impeaching Matter at 3.) For the

reasons discussed above, the Court will deny Kuhnel’s motion to the extent he requests

more than is required under the Jencks Act, Brady, and Giglio.



X.    REMAINING MISCELLANEOUS MOTIONS

      Kuhnel has also requested disclosure of witnesses (Def.’s Mot. to Disclose

Witnesses, Sept. 9, 2019, Docket No. 202) and leave to file an out-of-time supplemental

brief related to his Motion to Dismiss for Vindictive Prosecution. (Mot. for Suppl. Brief,

Nov. 7, 2019, Docket No. 248.)

      Regarding Kuhnel’s Motion for a Witness List, the United States notes it intends to

comply with the Court’s prior order and will file its lay and law-enforcement witness list
                                          - 24 -
at the appropriate time. (Gov’t Resp. at 2, Sept. 11, 2019, Docket No. 204.) To the extent

Kuhnel’s Motion requests more than what the Court has already ordered, the Court will

deny Kuhnel’s Motion.

      Regarding Kuhnel’s Motion to File an Out-of-Time Supplemental Brief, the Court

will also deny Kuhnel’s Motion. The Court does not need a supplemental brief on this

matter and Kuhnel was well aware of the filing deadline for pretrial motions. Kuhnel,

proceeding pro se, may not blame his delays on a lack of outside assistance, because it is

clear to the Court that Kuhnel never lacked the “minimal help necessary.” Bear v. Fayram,

650 F.3d 1120, 1125 (8th Cir. 2011) (quoting Lewis v. Casey, 518 U.S. 343, 360 (1996)).


                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     Defendant’s Motion for a List of Witnesses [Docket No. 202] is DENIED to

             the extent it seeks more information or earlier disclosure of witnesses than

             the Court has previously ordered;

      2.     Defendant’s Motion for Impeaching Matter [Docket No. 205] is DENIED to

             the extent it seeks disclosure of more information than is required under the

             Jencks Act, Brady, and Giglio;

      3.     Defendant’s Objections to the Report and Recommendation [Docket No.

             206]    are   OVERRULED,         the   Magistrate    Judge’s   Report    and

             Recommendation [Docket No. 199] is ADOPTED, and Defendant’s




                                          - 25 -
           Motions to Suppress Examiner Report #3 [Docket No. 134] and to Dismiss

           the Indictment for Insufficiency [Docket No. 149] are DENIED;

     4.    Defendant’s Motions to Dismiss [Docket Nos. 217, 218, and 227], Motion to

           Reconsider [Docket No. 219], Amended Motion to Dismiss [Docket

           No. 239], and Motion to File a Supplemental Brief [Docket No. 248] are

           DENIED;

     5.    Defendant’s Motion to Inspect Evidence [Docket No. 236] is GRANTED in

           part and DENIED in part. The Court grants Kuhnel’s motion to the extent

           it is not already moot so long as it complies with the procedures laid out in

           the United States Omnibus Response to Pretrial Motions [Docket No. 241]

           pages 11–16;

     6.    The United States’ Motion for Leave to File an Out-of-Time and Overlength

           Response [Docket No. 229] is GRANTED.

     7.    Since Kuhnel is proceeding pro se, the Government is ordered to provide all

           necessary disclosures at the earliest possible time.




DATED: December 12, 2019                     ____                          _______
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                           Chief Judge
                                                    United States District Court




                                        - 26 -
